Fourth Court of Appeals
                                          San Antonio, Texas
                                                JUDGMENT
                                              No. 04-14-00806-CV

                                            Amado ABASCAL III,
                                                 Appellant

                                                         v.

                           Rodolfo Flores GALVAN and G&M Logistics Corp.,
                                              Appellees

                     From the 365th Judicial District Court, Maverick County, Texas
                                Trial Court No. 12-11-27955-MCVAJA
                         Honorable David A. Berchelmann Jr., Judge Presiding 1

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the joint motion to dismiss is granted
and this appeal is DISMISSED.

           We order that each party bear their own costs of appeal, if any.

           SIGNED May 6, 2015.


                                                          _________________________________
                                                          Marialyn Barnard, Justice




1
    The Honorable David A. Berchelmann Jr., sitting by assignment.